Case 8-18-76800-ast Doc1 Filed 10/09/18 Entered 10/09/18 15:45:35

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

Eastern District of New York

 

Case number (ifknown): C—C~—C—*é‘“;C*SCCCONC apteer yoou ree ‘filing under:
Chapter 7 PE co
Q) Chapter 11 R ary igs
OQ) Chapter 12 , wre re +f thie j
C2 Chapter 13 Llcr eck if this is an

 

amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12117

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

| Par 4: | Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Your full name

Write the name that is on your

government-issued picture Frenny -

identification (for example, First name First name

your driver's license or

passport). — Middle name ‘ Middle name

Bring your picture Mariano

identification to your meeting = Last name Last name

with the trustee.
Suffix (Sr., Jr, I, IID Suffix (Sr., Jr, Il, Ill)

2. All other names you

have used in the last 8 First name First name

years

Include your married or Middle name : Middle name

maiden names.
Last name : Last name
First name First name
Middle name Middle name
Last name Last name

3. Only the last 4 digits of

your Social Security xX xX _6 9 5 2 XXK XK

number or federal OR OR

Individual Taxpayer 9 9

Identification number XX XK XX OK

(ITIN)

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 8-18-76800-ast

Debtor1  Frenny

Mariano

 

First Name Middle Name

Last Name

 

Case number (if known)

Doc1 Filed 10/09/18 Entered 10/09/18 15:45:35

 

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Inctude trade names and
doing business as names

EN

Wi | have not used any business names or EINs.

 

Business name

 

Business name

EIN

CJ | have not used any business names or EINs.

 

Business name

 

Business name

EN

EIN

 

5. Where you live

149 Haig Rd

 

If Debtor 2 lives at a different address:

 

 

 

 

 

Number Street Number Street

Valley Stream NY 11584

City State ZIP Code City State ZIP Cade
United. States KIOSyqu. FM

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

wi Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

C} | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

CL) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

CJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Case 8-18-76800-ast Doci1 Filed 10/09/18 Entered 10/09/18 15:45:35

Debtor 1 Frenny

First Name Middle Name

Mariano Case number (if known),

Last Name

Tell the Court About Your Bankruptcy Case

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Chapter 7

(J Chapter 11
LJ Chapter 12
L) Chapter 13

 

How you will pay the fee

U1 I will pay the entire fee when I file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

J I need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in Installments (Official Form 103A).

QO I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

 

residence?

Official Form 101

Have you filed for No
bankruptcy within the
last 8 years? Q) Yes. District When Case number
MM/ DD /YYYY
District When Case number
MM / DD /YYYY
District When Case number
MM/ DD /YYYY
‘ 10. Are any bankruptcy (No
cases pending or being :
filed by a spouse who is Q) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DD/ YYYY
/ 11. Do you rent your YNo. Go to line 12.

( Yes. Has your landlord obtained an eviction judgment against you?

LY No. Go to line 12.

C) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 

 
Case 8-18-76800-ast Doci1 Filed 10/09/18 Entered 10/09/18 15:45:35

Debtor 1 Fren ny Mariano Case number (if known)

First Name Middle Name Last Name

 

 

Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor WZ] No. Goto Part 4.

of any full- or part-time
business? Q] Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or 2
LLC. P P P Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

CL) Health Care Business (as defined in 11 U.S.C. § 101(27A))
C) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

L] None of the above

 

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can Set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor? ,
a CI No. 1am not filing under Chapter 11.
For a definition of small
business debtor, see () No. |am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

 

CL) Yes. lam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

 

ro Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14 Do you ownorhave any (UZNo
property that poses or is
alleged to pose a threat O Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

 

City State ZIP Code

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 8-18-76800-ast Doc1 Filed 10/09/18 Entered 10/09/18 15:45:35

Mariano

Last Name

Frenny

“First Name

Debtor 1 Case number (if known),

Middle Name

 

 

—w

Explain Your Efforts to Receive a Briefing About Credit Counseling

 
 
  

' 45. Tell the court whether

/ you have received a
briefing about credit
counseling.

You must check one: You must check one:

id I received a briefing from an approved credit UI | received a briefing from an approved credit

 

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

counseling agency within the 180 days before I
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

UL) I received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

LJ | certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Ld tam not required to receive a briefing about

credit counseling because of:

UI) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

U Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

LI Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CU) I received a briefing from an approved credit

counseling agency within the 180 days before |!
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition, ‘

you MUST file a copy of the certificate and payment
plan, if any.

Qi certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a capy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Ci tam not required to receive a briefing about

credit counseling because of:

UI) incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
tational decisions about finances.

U Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

U Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a

motion for waiver of credit counseling with the court.

 

 

 

 

 

i

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 5
Case 8-18-76800-ast Doci1 Filed 10/09/18 Entered 10/09/18 15:45:35

Mariano

Last Name

Frenny

First Name

Debtor 1 Case number (if known)

Middle Name

Answer These Questions for Reporting Purposes

 

’ 46a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

LI No. Go to line 16b.
Zi Yes. Go to line 17.

16. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

UI No. Go to line 16c.
UI Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after Wes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

LI No. Iam not filing under Chapter 7. Go to line 18.

 

 

excluded and WM No
administrative expenses
are paid that funds will be O) Yes
available for distribution
to unsecured creditors?
/ 18. How manycreditorsdo =) 1-49 LJ 1,000-5,000 UJ 25,001-50,000
you estimate that you L) 50-99 LJ 5,001-10,000 LJ 50,001-100,000
owe? L) 100-199 CL) 10,001-25,000 CL) More than 100,000
LJ 200-999
19. How much do you CI $0-$50,000 CI $1,000,001-$10 million LJ $500,000,001-$1 billion

estimate your assets to
be worth?

LJ. $50,001-$100,000
\Z $100,001-$500,000
O) $500,001-$1 million

CI $10,000,001-$50 miillion
CJ $50,000,001-$100 million
LJ $100,000,001-$500 million

LJ $1,000,000,001-$10 billion
LI $10,000,000,001-$50 billion
LJ More than $50 billion

 

 

 

: 20. How much do you
: estimate your liabilities
to be?

LJ $0-$50,000

UO) $50,001-$100,000
QZ $100,001-$500,000
LI $500,001-$1 million

CI $1,000,001-$10 million

UL) $10,000,001-$50 million
UO) $50,000,001-$100 million
L) $100,000,001-$500 million

CY $500,000,001-$1 billion

CI $1,000,000,001-$10 billion
CI $10,000,000,001-$50 billion
CI More than $50 billion

 

Sign Below

i For y | have examined this petition, and | declare under penalty of perjury that the information provided is true and
i ou

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
, 1341, 1519, and 3571.

  

x

Signature of Debtor 2

 

 

Signature of Debtor 1

Executed on jo OY 123

MM / DD /YYYY

Executed on
MM / DD

 

1YYYY

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
Case 8-18-76800-ast Doci1 Filed 10/09/18 Entered 10/09/18 15:45:35

 

 

 

 

Debtor 1 Fren ny . Mariano Case number (if known)
First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
, bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

| If you are represented by
: an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

: need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

 

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

L} No

Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

UI No

Wd Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
WJ No

L) Yes. Name of Person :
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

 

By signing here, | acknowledge that 1 understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

mth x

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date io OF i 3 Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone (347) 876-9231 Contact phone
Cellphone (347) 876-9231 Cell phone
Email address Mariano.frenny@gmail.com Email address

 

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 8-18-76800-ast Doc1 Filed 10/09/18 Entered 10/09/18 15:45:35

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

www.nyeb.uscourts.gov

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): Frenny Mariano CASE NO.:

 

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner’s best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases” for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same;

(ii) are spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership;
(v) are a partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners;
or (vii) have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is
included in the property of another estate under 11 U.S.C. § 541(a).]

wNO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
Ol THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:
1. CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE STILL PENDING: (YES/NO): [If closed] Date of closing:

 

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

 

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

2. CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE STILL PENDING: (YES/NO): [If closed] Date of closing:

 

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

 

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 
Case 8-18-76800-ast Doc1 Filed 10/09/18 Entered 10/09/18 15:45:35

[OVER]
DISCLOSURE OF RELATED CASES (cont’d)
3. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING: (YES/NO): [If closed] Date of closing:

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

 

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days
may not be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:
I am admitted to practice in the Eastern District of New York (Y/N): N
CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any

time, except as indicated elsewhere on this form.

Signature of Debtor’s Attorney Signature ‘of Pro-se Debtor/Petitioner

 

149 Haig Rd
Mailing Address of Debtor/Petitioner

 

Valley Stream, NY, 11581
City, State, Zip Code

 

mariano.frenny@gmail.com
Email Address

 

347-876-9231
Area Code and Telephone Number

 

Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor
or any other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment
of a trustee or the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may
otherwise result. .
Case 8-18-76800-ast Doci1 Filed 10/09/18 Entered 10/09/18 15:45:35

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

Case No,

es __
ren Wy NAN avy _Chapter, }

Debtor(s)

 

 

Xx

DECLARATION OF PRO SE DEBTOR(S)

All individuals filing for bankruptcy pro se (without an attorney), must provide the following information:

(Name of Debtor(s): Ren ae Moyviawo

Adress iW & Nag Cd AY alley cheow\ _Vv Xt, use
Email Address: Way IAW, 1 renwy (‘ Grn l.com

Phone Number: (SH) 93-6-92.4)

  
   
  

CHECK THE APPROPRIATE RESPONSES:
FILING FEE:
___ PAID THE FILING FEE IN FULL
£OWAPPLIED FOR INSTALLMENT PAYMENTS OR WAIVER OF THE FILING FEE

 

PREVIOUS CASES FILED: 1. 2. 3.

ASSISTANCE WITH PAPERWORK:
no ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES
/__ HAD ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES

If Debtor had assistance, the following information must be completed:

Name of individual who assisted:

 

 

 

Address:
Phone Number: C )
Amount Paid for Assistance: $

I/We hereby declare the information above under the penalty of perjury.

Soe iologlie Qa

ebtor’s Signature

 

 

 

Joint Debtor’s Signature
Case 8-18-76800-ast Doci1 Filed 10/09/18 Entered 10/09/18 15:45:35

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re: Case No.

re nny MAG LOMD Chapter =.

Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.

iolog (ca
Dated: Central Islip, New York

 

Debtor

 

Joint Debtor

s/
Attorney for Debtor

 

USBC-44 Rev. 11/15
Case 8-18-76800-ast

American Express
PO Box 1270

Newark NJ 07101

ARstrat LLC
PO Box 33720

Detroit MI 48232

Bank of America
Credit Cards
PO box 15019

Wilmington DE 19850

Bank of America
Mortgage Department
PO Box 31785

Tampa FL 33631

Capital One
PO Box 6492

Carol Stream IL 60197

Chase Card Service
PO Box 15548

Wilmington DE 19886

Chase
Mortgage
PO Box 78420

Phoenix AZ 85062

Doc 1.

Filed 10/09/18

Entered 10/09/18 15:45:35
 

 

 

Case 8-18-76800-ast Doci1 Filed 10/09/18 Entered 10/09/18 15:45:35

CitiBank
PO Box 70166

Philadelphia PA 19176

Discover
PO Box 71084

Charlotte NC 28272

International Recovery Associates Inc
PO BOX 651

Nesconset NY 11787

Long Island Jewish Medical Center
27005 76° Ave

New Hyde Park NY 11040

Mullooly Jeffrey Rooney & Flynn LLP
PO BOX 9036

Syosset New York 11791

North Shore University Hospital at Manhasset
300 Community Drive

Manhasset NY 11030

Northwell Health

PO Box 28372 New York NY 10087

NSLIJ Medical PC
PO Box 28372

New York NY 10087
 

Case 8-18-76800-ast Doc1 Filed 10/09/18

NYU Hospital Center
PO BOX 415234

Boston MA 415234

South Nassau Community Hospital
PO Box 5635

Hicksville Ny 11802

Synchrony Bank/Amazon

PO Box 960013

Orlando FL 32896

Target Card Services
PO Box 660170

Dallas TX 75266

Toyota Motor Credit
100 Bridgeport Ave
4. Floor

Shelton CT 06484

Verizon
500 Technology Drive Suite 300

Weldon Spring MO 63304

Entered 10/09/18 15:45:35
 

 

Case 8-18-76800-ast Doci1 Filed 10/09/18 Entered 10/09/18 15:45:35

Winthrop University Hospital
PO Box 9562

Uniondale NY 11555
